Orders of disposition, Family Court, Bronx County (Clark V Richardson, J.), entered on or about July 10, 2006, which, upon findings of permanent neglect, terminated respondent father’s parental rights to the subject children and committed custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The findings of permanent neglect are supported by clear and convincing evidence (Social Services Law § 384-b [7] [a]). Despite the diligent efforts of petitioner agency to encourage and strengthen the parental relationship, which included providing the father with referrals to parental skills, domestic violence and drug rehabilitation programs, inviting him for service plan reviews, and scheduling visits with the children during times that he was not incarcerated, the father did not complete the requisite programs, and his repeated periods of incarceration did not relieve him of his obligation to plan for the children’s future (see Matter of Amani T., 33 AD3d 542 [2006]).
The evidence at the dispositional hearing was preponderant that the best interests of the children would be served by terminating the father’s parental rights so as to facilitate the *351children’s adoption by their foster mother with whom they have lived most of their lives (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The circumstances presented do not warrant a suspended judgment. Concur—Mazzarelli, J.P., Saxe, Sullivan, Catterson and Kavanagh, JJ.